Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 6/22/2020 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018200088.3 filed on 1/4/2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/22/2020 was filed with the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: Preprocessing Module in claim 12 and 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for 35 USC 12(f) or Pre-AIA  35USC 112,sixth paragraph limitation:

Preprocessing module- where the preprocessing only requires very simple preprocessing which requires the little computing power, page 10 last paragraph, where it is clear that computing power is supported by the processor and executes the preprocessing.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.1	Claim 2 recites the limitation "the selected speech processing services" in 2.  There is insufficient antecedent basis for this limitation in the claim.
6.2	Claim 6 and 20 recites the limitation "a signal word".  The term ‘a signal word’ is already introduces in claim 1 and 13 which is independent claim. There is a sufficient antecedent basis for this limitation in the claim1 and 13. Now it is unclear and indefinite what is this new ‘a signal word’ limitation in claim 6 and 20 depending on claim 1 and 13 referring to the previous term already introduced.
	Appropriate correction is required.	
Claim Rejections - 35 USC § 103 
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
9. 	Claims 1-2, 10-13, 16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jingwen Zhou et al (US 2017/037620).
Zhou abstract teaches a method processes the user voice input), the method comprising: receiving a voice input of a user (Zhou para0022 fig1 step 1-1 where the method 100 computing device collects the voice from the user);
preparing the voice input for at least one of two or more available speech processing services (Zhou para 0024 in fig 1 where the step102 prepares the voice input 101 with speech recognition for processing services), wherein, when preparing the voice input (Zhou fig1 step 102), one or several prepared voice inputs are generated by adding a signal word to the voice input in each case (Zhou abstract, para0028 where the method 200 receives the voice information including service information which can be a signal word for transaction data from the input signal) ; and
passing prepared voice inputs to one or several of the available speech processing services (Zhou para0029 step 202 in method 200 where the prepared or voice information at 201 is being send to or process to services based processing). 
While Zhou et al (pub# US 2017/0371620) does not fully disclose adding a signal word to voice input, it would have been obvious to have done so. The reason is whenever the user voice input is received by the computing device there is a trigger word or a command word is included for the execution of the services as requested by the user and it is a signal word/trigger word for example ‘hey Siri’, or ‘hey Google’ or ‘Alexa’. 

11. 	Regarding claim 2, Zhou et al teaches the method of claim 1, wherein the preparing of the voice input for several or each of the two or more available speech processing services includes generating a prepared voice input by adding an associated signal word to the voice input in each case (Zhou abstract para 0024 in fig 1 where the step102 prepares the voice input 101 with speech recognition for processing services and para0028 where the method 200 receives the voice information including service information which can be a signal word for transaction data from the input signal), wherein the associated prepared voice input is passed to each of the selected speech processing services (Zhou para0029 step 202 in method 200 where the prepared or voice information at 201 is being send to or process to services based processing).
12. 	Regarding claim10, The method of claim 1, wherein, when preparing the voice input, a signal word which is present in the voice input and which belongs to one of the available speech processing services is detected, and the voice input is associated with the corresponding speech processing service (Zhou para0024 where the user input voice information includes specific command which a signal word than service processing start the service in response to command).  
of claim 1, whereinwhen preparing the voice input (Zhou para 0024 where the computing device prepares the voice recognition of the user input and passes to the service provide for processing).

14.	Regarding claim 12, A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to process a voice input by implementing the functionality of the preprocessing module and the interface as recited in claim 13 (Zhou para0032 where the non-transitory computer readable storage medium coupled to one of the processor to execute the instruction for the system and method).
15.	Regarding claim 13, the arguments are analogues to claim1, are applicable and is rejected where the device is system 10.
16.	Regarding claim 16, the arguments are analogues to claim2, are applicable and is rejected.
17.	Regarding claim 24, the arguments are analogues to claim10, are applicable and is rejected.
18.	Regarding claim 25, the arguments are analogues to claim11, are applicable and is rejected.

	Claims 3, 6-8, 14-15, 17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jingwen Zhou et al (US 2017/037620) in view of Denis R. Burke et al (US 2013/0197915)

19. 	Regarding claim 3, Zhou et al teaches the method of claim 2 further comprising: 

However, Denis R. Burke et al, Herein after burke (US 2013/0197915) teaches receiving responses of the speech processing services (Burke fig 6 para0055 where the flow chart shows the response received/obtain from the appropriate could services to the user speech input); evaluating the received responses (Burke fig 6 where the response is being formulated in natural response in text to speech response); and outputting at least one of the responses remaining after the evaluation (Burke fig 6 where the response is being presented to user).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Zhou et al with concept of speech based user interface for a mobile device of Burke et al. The motivation for doing so would be to have predictably and advantageously provided the output response from the services for speech recognition and processing to user for user speech input (Burke fig 6 para0055 flow chart). Therefore, it would have been obvious to combine Zhou et al with Burke et al to obtain the invention as specified in claim 3.
20. 	Regarding claim 6, The method of claim 1, wherein the preparation of the voice input comprises:  analyzing the voice input with respect to its content (Burke fig1 where the speech service 24 analyzing the user input and uses AIS-22 per para0019); associating the voice input with one of the available speech processing Burke fi1 where item 24 is speech services); and generating a prepared voice input by adding a signal word to the voice input which belongs to the associated speech processing service (Burke para 0019 where the speech services 24 prepares the responses and adds to service from 28 with associated cloud services like news, traffic weather etc as a signal word). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Zhou et al with concept of speech based user interface for a mobile device of Burke et al. The motivation for doing so would be to have predictably and advantageously provided the output response from the services for speech recognition and processing to user for user speech input. Therefore, it would have been obvious to combine Zhou et al with Burke et al to obtain the invention as specified in claim 6.
21.	Regarding claim 7, The method of claim 6, wherein, when analyzing the voice input, keywords recognized in the voice input are compared with a database in which an association between keywords and speech processing services is stored (Zhou para0032 where the command recognition unit 302 is voice recognition module or instruction for recognizing voice command from voice information input is stored in a non-transitory computer storage media).
  
22. 	Regarding claim 8, The method of claim 6, wherein the user is provided with an option for correcting the association of the voice input with one of the available speech processing services (Burke para0006 where the one of the option for user to use hand-free services from the mobile device without any physical interaction with device and receive the response from the speech services). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Zhou et al with concept of speech based user interface for a mobile device of Burke et al. The motivation for doing so would be to have predictably and advantageously provided the output response from the services for speech recognition and processing to user for user speech input using different option. Therefore, it would have been obvious to combine Zhou et al with Burke et al to obtain the invention as specified in claim 8.
23.	Regarding claim 17, the arguments are analogues to claim3, are applicable and is rejected.
24.	Regarding claim 20, the arguments are analogues to claim6, are applicable and is rejected.
25.	Regarding claim 21, the arguments are analogues to claim7, are applicable and is rejected.
26.	Regarding claim 22, the arguments are analogues to claim8, are applicable and is rejected.

Claim Rejections - 35 USC § 102
27.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 14 and 15 are rejected under 35 U.S.C. 102 (b) as being anticipated by Denis R. Burke et al (US 2013/0197915)


28.	Regarding claim 14, Burke et al teaches a transportation vehicle with speech processing, wherein the transportation vehicle comprises the 17534038_i.docPreliminary AmendmentAtty. Docket: 52461-320971 device of claim 13 (Burke fig1 where the transportation vehicle 12 comprises the device 16).  
29.	Regarding claim 15, Burke et al teaches a user terminal device with speech processing, wherein the user terminal device comprises the device of claim 13 (Burke where the user terminal device is mobile phone 16in fig 1).

Allowable Subject Matter
30.	Claim4-5, 9, 18-19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677